RichardsoN, Judge:
(Plaintiff moves under Rule 10.3 for an order consolidating certain actions in an attached Schedule for trial in accordance with the complaint. Plaintiff’s motion is disposed of as follows:
' As to the action enumerated in the attached Schedule identified ■with the prefix (A) the motion and the said action are dismissed for prematurity by reason of the fact that in contravention of 19 U.S.C.A., section 1503(a) (section 503(a), Tariff Act of 1930, as amended by the Customs Simplification Act of 1953) liquidation of the subject entry was not made upon a final appraised vahte, and as such, is void, liquidation'having taken place within 60 days of the date of the (appraiser’s report. See United States v. Boston Paper Board Co., 23 CCPA 372, T.D. 48233 (1936), and other cases cited in Memorandum to Accompany Order in Lamb-Weston, Inc. v. United States, protest 69/38803, C.D. 4301, decided December 1, 1971. It is the duty of the district director of customs to liquidate the involved entry in the manner provided for by law so that plaintiff may file a valid protest against said entry if it be so advised.
As to the actions enumerated in the said Schedule identified with the prefix (B) the motion, being within the court’s jurisdiction, is granted, and the said actions will be consolidated for trial in accordance with the complaint.
Schedule of ActioNs
(B) 68/56348
(B) 68/56349
(B) 68/56350
(B) 68/56351
(A) 69/5425